TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00668-CR
NO. 03-05-00669-CR




Shaqueta Shaquette Hill, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NOS. 58165 & 58166, HONORABLE JOE CARROLL, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
In number 58165, appellant Shaqueta Shaquette Hill pleaded guilty to possessing
more than one gram of cocaine.  See Tex. Health & Safety Code Ann. § 481.115 (West 2003).  The
trial court adjudged her guilty and assessed a six-year prison term, probated.  In number 58166,
appellant pleaded guilty to forgery by passing.  See Tex. Pen. Code Ann. § 32.21 (West Supp. 2005). 
The court adjudged her guilty and sentenced her to one year in state jail.
Appellant’s court-appointed attorney filed a brief in each cause concluding that the
appeal is frivolous and without merit.  The briefs meet the requirements of Anders v. California, 386
U.S. 738 (1967), by presenting a professional evaluation of the records demonstrating why there are
no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  Appellant received a copy of counsel’s briefs and was advised of her right to
examine the records and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the records and counsel’s briefs and agree that the appeals are
frivolous and without merit.  We find nothing in the records that might arguably support the appeals. 
Counsel’s motions to withdraw are granted.
The judgments of conviction are affirmed.
 
 
                                                __________________________________________
                                                Bob Pemberton, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Affirmed
Filed:   April 13, 2006
Do Not Publish